January 22,2015


                                     No. 04-14-00609-CV


                               IRMA AND MANUEL LEMUS,
                                           Appellants


                                               v.



JOHN RENE AGUILAR. JOHNNY B. WELLS. LAURA ASHLEY WELLS. AND JOHNNY
                                     MONTOYA GARZA,
                                           Appellees


                  From the 73rd Judicial District Court, Bexar County. Texas
                                Trial Court No. 2012-CI-00251
                           1 lonorable Gloria Saldana, Judge Presiding


                                           ORDER

       In this Court's Order oi" November 24. 2014. appellate deadlines in this ease were
suspended until January 8. 2015. and the parties were ordered to mediation with either Phyllis
Speedlin or Joseph Casseb.    On January 13, 2015, Appellants have filed a Motion to Extend
Deadlines because the mediation was rescheduled to February 3. 2015.


       The request is granted. Appellate deadlines in this case are hereby suspended until
February HI, 2015. No further extensions will be granted in this case.



       It is so ORDERED on January 22. 2015.




                                                    Manalvn Barnard^/Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the se*l of the said
court on this 1st dav of December. 2014.




          xg^i^
             "''ttoZ:.,^